DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 7, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang (US 2015/0245156) in view of Bates (US 2007/0222504).
Regarding claim 1, Tsang teaches a method for inducing brainwaves by sound, applied to a sound adjusting device, the sound adjusting device having a processor and being signally connected to a speaker device, the speaker device 5comprising a first speaker and a second speaker (see fig. 2, ¶ 0034-0037, 0048-0049. The system having an audio processor component provides the adaptively control of the audio signals.) , the method comprising the steps of: outputting the first channel output signal to a first speaker, and outputting the second channel output signal to the speaker device and playing through the second speaker (see fig. 2, ¶ 0025-0029, 0034-0035. The system being a multichannel system outputs the left and right channels to left and right speakers.).  
Tsang does not specifically teach receiving a first channel input signal and a second channel input signal; adjusting a volume gain of the first channel input signal to form a 10first channel output signal, wherein a format of the volume gain of the first channel output signal is a first wave format; adjusting a volume gain of the second 
Bate teaches receiving a first channel input signal and a second channel input signal (see fig. 1A, element 13. Receiving from audio source left and right audio channels.); adjusting a volume gain of the first channel input signal to form a 10first channel output signal, wherein a format of the volume gain of the first channel output signal is a first wave format (see fig. 1B, ¶ 0015, 0022-0023. The left and right channels are gain controlled wherein each channel having a triangular wave signal.); adjusting a volume gain of the second channel input signal to form a second channel output signal, wherein a format of the volume gain of the second channel output signal is a second wave format (see fig. 1B, ¶ 0015, 0022-0023. The left and right channels are gain controlled wherein each channel having a triangular wave signal.), wherein 15the type of the first wave format is the same as that of the second wave format (see fig. 1B, ¶ 0015, 0022-0023. The left and right channels are both triangular wave signals.).
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang to incorporate gain adjustments for the first and second channels providing the same wave type. The modification provides having the same wave type upon the adjustment for output for each channel. 



Regarding claim 8, Tsang teaches sound adjusting device, which is signally connected with a speaker device, wherein the speaker device comprises a first speaker (see fig. 2, ¶ 0034-0037, 0048-0049. The system having an audio processor component provides the adaptively control of the audio signals.) , a signal output terminal, which is electrically connected to the sound processing unit for outputting the first channel output signal to the 5speaker device and playing the first channel output signal through the first speaker, and outputting the second channel output signal to the speaker device and playing the second channel output signal through the second speaker (see fig. 2, ¶ 0025-0029, 0034-0035. The system being a multichannel system outputs the left and right channels to left and right speakers.).  
Tsang does not specifically teach a signal input terminal, used for receiving a first channel input signal and a second channel input signal; a sound processing unit, which is electrically connected to the signal input terminal, the sound processing unit comprising: 15a sound adjustment module, which is used for adjusting a volume gain of the first channel input signal to form a first channel output signal, wherein a format of the volume gain of the first channel output signal is a first wave format; the sound adjustment module adjusting a volume gain of the second channel input signal to form a second 20channel output signal, wherein a format of the volume gain of the second channel output signal is a second wave format, wherein the 20type of the first wave format is the same as that of the second wave format.
Bate teaches a signal input terminal, used for receiving a first channel input signal and a second channel input signal (see fig. 1A, element 13. Receiving from audio source left and right audio channels.); a sound processing unit, which is electrically connected to the signal input terminal, the sound processing unit comprising: 15a sound  (see fig. 1B, ¶ 0015, 0022-0023. The left and right channels are gain controlled wherein each channel having a triangular wave signal.); the sound adjustment module adjusting a volume gain of the second channel input signal to form a second 20channel output signal, wherein a format of the volume gain of the second channel output signal is a second wave format, wherein the 20type of the first wave format is the same as that of the second wave format (see fig. 1B, ¶ 0015, 0022-0023. The left and right channels are gain controlled wherein each channel having a triangular wave signal.), wherein 15the type of the first wave format is the same as that of the second wave format (see fig. 1B, ¶ 0015, 0022-0023. The left and right channels are both triangular wave signals.).
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang to incorporate gain adjustments for the first and second channels providing the same wave type. The modification provides having the same wave type upon the adjustment for output for each channel. 

4.	Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang (US 2015/0245156) in view of Bates (US 2007/0222504) in further view of Park et al. (US 2017/0173296) in further view of Poltroak (US 2019/0247662).
Regarding claim 202, Tsang do not teach the method for inducing brainwaves by sound as claimed in claim 1, wherein the method of adjusting the volume gain of the first channel 18input signal and the volume gain of the second channel input signal is: selecting a specific frequency band to generate brainwave inducing sound for volume 
Bates teaches wherein the method of adjusting the volume gain of the first channel 18input signal and the volume gain of the second channel input signal (see fig. 1B, ¶ 0015, 0022-0023. The left and right channels are gain controlled wherein each channel having a triangular wave signal.)
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang to incorporate gain adjustments for the first and second channels. The modification provides having a wave type upon the adjustment for output for each channel. 
Hardt teaches selecting a specific frequency band to generate brainwave inducing sound for volume gain adjustment (see ¶ 0025. The volume of the tone varies based on the amplitude of the brain wave at the selected frequency band.). 
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang and Bates to incorporate specific frequency to induce sound for gain adjustments. The modification provides having selected frequency being adjusted for the selected volume.  
Poltroak teaches where the specific frequency band includes the full frequency band of 20 Hz to 20,000 Hz, the low 5frequency band of 20 Hz to 160 Hz, the intermediate frequency band of 160 Hz to 2,560 Hz, the high frequency band of 2,560 (see ¶ 0615. The human range of hearing is in the range of 20Hz-20,000Hz which would be the full frequency band.).
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang, Bates and Hardt to incorporate specific frequency bands which is in the human range of hearing. The modification provides having selected frequency bands being adjusted for the selected volume as taught by Bates and Hardt in combination with Poltroak.  


Regarding claim 920, Tsang do not teach the sound adjusting device as claimed in claim 8, wherein the method 10of adjusting the volume gain of the first channel input signal and the volume gain of the second channel input signal is: selecting a specific frequency band to generate brainwave inducing sound for volume gain adjustment, such as selecting the full frequency band of 20 Hz to 20,000 Hz, the low frequency band of 20 Hz to 160 Hz, the 15intermediate frequency band of 160 Hz to 2,560 Hz, the high frequency band of 2,560 Hz to 20,000 Hz or another specific frequency band. 
Bates teaches wherein the method 10of adjusting the volume gain of the first channel input signal and the volume gain of the second channel input signal (see fig. 1B, ¶ 0015, 0022-0023. The left and right channels are gain controlled wherein each channel having a triangular wave signal.)
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang to incorporate gain adjustments for the first and second channels. The modification provides having a wave type upon the adjustment for output for each channel. 
 (see ¶ 0025. The volume of the tone varies based on the amplitude of the brain wave at the selected frequency band.). 
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang and Bates to incorporate specific frequency to induce sound for gain adjustments. The modification provides having selected frequency being adjusted for the selected volume.  
Poltroak teaches such as selecting the full frequency band of 20 Hz to 20,000 Hz, the low frequency band of 20 Hz to 160 Hz, the 15intermediate frequency band of 160 Hz to 2,560 Hz, the high frequency band of 2,560 Hz to 20,000 Hz or another specific frequency band (see ¶ 0615. The human range of hearing is in the range of 20Hz-20,000Hz which would be the full frequency band.).
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang, Bates and Hardt to incorporate specific frequency bands which is in the human range of hearing. The modification provides having selected frequency bands being adjusted for the selected volume as taught by Bates and Hardt in combination with Poltroak.  


5.	Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang (US 2015/0245156) in view of Bates (US 2007/0222504).
Regarding claim 3, Tsang does not teach the method for inducing brainwaves by sound as claimed in claim 1, wherein the first wave format and the second wave format 
Bates teaches wherein the first wave format and the second wave format comprise a 10sine wave, a triangular wave, a square wave, a trapezoidal wave, an asymmetric wave or other wave formats (see fig. 1B, ¶ 0015, 0022-0023. The left and right channels are both triangular wave signals.).
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang to incorporate wave type. The modification provides having the same wave type upon the adjustment for output for each channel. 

Regarding claim 10, Tsang does not teach the sound adjusting device as claimed in claim 8, wherein the first wave format and the second wave format comprise a sine wave, a 20triangular wave, a square wave, a trapezoidal wave, an asymmetric wave and other wave formats. 
Bates teaches wherein the first wave format and the second wave format comprise a 10sine wave, a triangular wave, a square wave, a trapezoidal wave, an asymmetric wave or other wave formats (see fig. 1B, ¶ 0015, 0022-0023. The left and right channels are both triangular wave signals.).
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang to incorporate wave type. The modification provides having the same wave type upon the adjustment for output for each channel. 




6.	Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang (US 2015/0245156) in view of Bates (US 2007/0222504) in further view of Tsai et al. (US 2020/0218226).
	Regarding claim 4, Tsang and Bates do not teach the method for inducing brainwaves by sound as claimed in claim 1, wherein there is a phase difference between the first wave format and the second wave format.  
	Tsai teaches wherein there is a phase difference between the first wave format and the second wave format (see ¶ 0018. There is a phase difference between the first wave signal and the second wave signal.).  
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang and Bates to incorporate having a difference between the two wave types. The modification provides having a phase difference between the first wave and second wave signals. 


Regarding claim 11, Tsang and Bates do not teach the sound adjusting device as claimed in claim 8, wherein there is a phase difference between the first wave format and the second wave format.  
	Tsai teaches wherein there is a phase difference between the first wave format and the second wave format (see ¶ 0018. There is a phase difference between the first wave signal and the second wave signal.).  
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang and Bates to incorporate having a difference . 


7.	Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang (US 2015/0245156) in view of Bates (US 2007/0222504) in further view of Tsai et al. (US 2020/0218226) in further view of Orsini (US 2020/0067344).
	Regarding claim 155, Tsang, Bates and Tsai do not teach the method for inducing brainwaves by sound as claimed in claim 4, wherein the phase difference is 0° to 360°. 
	Orsini teaches wherein the phase difference is 0° to 360° (see ¶ 0021. The phase angel differences between two waves which have a difference between 0 to 360 degrees.). 
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang, Bates and Tsai to incorporate having a phase difference between 0 to 360 degrees between two wave types. The modification provides having a phase difference between the first wave and second wave signals. 


Regarding claim 1215, Tsang, Bates and Tsai do not teach the sound playing device as claimed in claim 11, wherein the phase 5difference is 0° to 360°.
	Orsini teaches wherein the phase difference is 0° to 360° (see ¶ 0021. The phase angel differences between two waves which have a difference between 0 to 360 degrees.). 
. 


8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsang (US 2015/0245156) in view of Bates (US 2007/0222504) in further view of Tsai et al. (US 2020/0218226) in further view of Weisend (US 2017/0087367).
	Regarding claim 6, Tsang, Bates and Tsai do not teach the method for inducing brainwaves by sound as claimed in claim 4, wherein the frequency range of the first wave format is between 0 Hz and 10,000 Hz, and the frequency range of the second wave format is 20between 0 Hz and 10,000 Hz.  
	Weisend teaches wherein the frequency range of the first wave format is between 0 Hz and 10,000 Hz, and the frequency range of the second wave format is 20between 0 Hz and 10,000 Hz (see ¶ 0022, 0104. The sinusoidal waves have a frequency of 0 to 10000 Hz. The waves are mentioned in plural form which are considered more than one wave. Thus having two waves with the frequency range of 0 to 10000 Hz.).
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang, Bates and Tsai to incorporate having sin waves with a frequency range between 0 to 10000 Hz. The modification provides having two waves with a frequency range being the same. 


9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsang (US 2015/0245156) in view of Bates (US 2007/0222504) in further view of Weisend (US 2017/0087367).
Regarding claim 13, Tsang, Bates do not teach the sound adjusting device as claimed in claim 8, wherein the frequency range of the first wave format is between 0 Hz and 10,000 Hz, and the frequency range of the second wave format is 20between 0 Hz and 10,000 Hz.  
	Weisend teaches wherein the frequency range of the first wave format is between 0 Hz and 10,000 Hz, and the frequency range of the second wave format is 20between 0 Hz and 10,000 Hz (see ¶ 0022, 0104. The sinusoidal waves have a frequency of 0 to 10000 Hz. The waves are mentioned in the plural form, which would be considered more than one wave. Thus having two waves with the frequency range of 0 to 10000 Hz.).
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to modify Tsang, Bates to incorporate having sin waves with a frequency range between 0 to 10000 Hz. The modification provides having two waves with a frequency range being the same. 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651